DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claims 1, 3, 11, 13, 15, and 20 have been noted. The amendment filed 12/21/21 has been entered and carefully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not define the term “X”. For purposes of examination, “X” is considered to be “a halide or another ligand” as set forth in Applicant’s specification (see p. 11, lines 24-25). Claims 2-20 depend from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites that the first gas-phase reactant comprises M(dmap)x which does not further limit claim 1 because it does not fall within the claimed formula (adduct)n-M-Xa. Claim 15 recites hat the second gas phase reactant is selected from the group consisting of metal hydrides which does not further limit claim 1 because the formula R-M-H already includes metal hydrides.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611).
Thompson discloses a cyclic deposition process for forming a metal-containing material comprising: providing a first metal precursor to a reaction chamber to form a first metal species; and providing an organometallic reducing agent comprising a second metal to react with the first metal species to form the metal-containing material (claim 1), wherein the organometallic reducing agent has a general formula of R-M-H [0020].
Thompson does not disclose that the first reactant is a metal halide compound having the formula of (adduct)n-M-Xa.
Gatineau discloses dihalide germylene precursors for ALD of germanium-containing films at low temperature [0032]. The precursor includes germanium chloride comprising a bidentate nitrogen containing adduct ligand, wherein the adduct ligand comprised two nitrogen atoms which are bonded to at least one carbon atom (GeCl2-(TMEDA)) [0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the dihalide germanium precursor of Gatineau 
Regarding Claim 2, the first metal and second metal may be the same [0018].
Regarding Claims 4-7, the second metal may be Ge, Ga, In, or Sn [0019].
Regarding Claims 8-9, the general formula of Thompson includes R as an alkyl group and X and n having values falling within the claimed ranges [0020].
Regarding Claim 13, the first metal precursor is a metal halide [0017].
Regarding Claim 19, Thompson discloses that the organometallic reducing agent may be an alkyl metal hydride [0020], wherein the metal may be germanium or tin [0019]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use similar alkyl metal hydrides of tin or germanium, such as tributyltin hydride (TBTH) or tributylgermanium hydride (TBGH), as the organometallic reducing agent in the process of Thompson because alkyl metal hydrides of tin and germanium were known to be suitable reducing agents for ALD.
Regarding Claim 20, there is a device structure including the metal-containing material formed [0011]; [0025].
Thus, claims 1, 2, 4-9, 13, 15-17, 19, and 20 would have been obvious within the meaning of 35 USC 103 over the combined teaching of Thompson and Gatineau.
Claims 3, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611) as applied above and further in view of Rahtu (US 2007/0123060).
Thompson and Gatineau do not disclose that the first reactant is cobalt chloride (TMEDA) or nickel chloride (TMPDA).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other metal chloride (TMEDA) or metal chloride (TMPDA) precursors, similar to the GeCl2 (TMEDA) of Gatineau, in the process of Thompson as suggested by Rahtu in order to improve film uniformity in the ALD process and improve deposition when forming cobalt or nickel films as an alternative to germanium or aluminum films.
Regarding Claim 11, Thompson discloses that the second metal may be Ge or Sn [0019] and Gatineau and Rahtu disclose alternative metal halide precursors as the first metal, such as germanium, cobalt, or nickel, for lower temperature and improving film uniformity in ALD deposition.
Thus, claims 3, 11, 12, and 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Thompson, Gatineau, and Rahtu.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611) as applied above and further in view of Blakeney et al (Atomic Layer Deposition of Aluminum Metal Films Using a Thermally Stable Aluminum Hydride Reducing Agent).
Thompson does not disclose one of the claimed R groups.
Blakeney discloses ALD of aluminum metal films from aluminum chloride and a thermally stable aluminum hydride reducing agent. The reducing agent falls within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a metalorganic reducing agent having an R group as suggested by Blakeney in the ALD process of Thompson since it allows for deposition of high purity metal films at very low temperatures with high growth rates.
Thus, claim 10 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Thompson, Gatineau, and Blakeney.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2015/0004316) in view of Gatineau et al (US 2012/0231611) as applied above and further in view of Winter et al (US 2014/0234550).
Thompson does not disclose that the first reactant is M(dmap)x.
Winter discloses ALD of transition metal thin films, such as nickel, copper, or cobalt [0025], wherein the first precursor includes M-L [0024] and the second precursor is a reducing agent, such as germanes, alkyl aluminum, etc. [0028]. The first precursor may be Cu(dmap)2 [0030] or a metal hydride [0024], (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use any of the first metal precursors suggested by Winter as an alternative to those of Gatineau or Thompson in order to form various metal or metal alloy films by ALD (e.g. nickel, cobalt, etc.) since these were well known precursors used with reducing agents in ALD processes to form metallic films.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/254,366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘366 claims meet every limitation of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Applicant argues that Winter does not disclose a second gas phase reactant having a formula of R-M-H nor does the reference suggest that the precursors would be suitable for use with such a process step. This is not found persuasive because Winter discloses known transition metal precursors that were suitable to be . 
Applicant argues that Gatineau does not suggest use of a reactant as set forth in the claims and nothing suggests that the reducing agent of Thompson would be suitable for use with the precursor of Gatineau. This is not found persuasive because Gatineau discloses GeCl2-(TMEDA)n which falls within the claimed formula for the first precursor of claim 1 and can be used for ALD of germanium-containing films [0032]. This precursor is a germanium halide precursor. Thompson discloses that the first precursor is a metal halide precursor [0017]. Thus, one having ordinary skill in the art would have reasonably expected the metal halide precursor of Gatineau to be suitable in the ALD process of Thompson. 
Applicant argues that Rahtu does not disclose a precursor comprising cobalt chloride (TMEDA) or nickel chloride (TMPDA), but rather merely discloses separately providing a neutral coordinating ligand. This is not found persuasive because Gatineau discloses a precursor germanium chloride (TMEDA) for ALD [0032] and Rahtu discloses that (TMEDA) provides similar advantages for other metal chlorides such as cobalt and nickel [0020]; [0037]. Thus, it would have been obvious to use other metal chloride (TMEDA) precursors as an alternative to the germanium chloride (TMEDA) precursor of Gatineau as suggested by Rahtu to from other metal or metal alloy films. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715